Title: From Thomas Jefferson to United States Senate, 19 April 1806
From: Jefferson, Thomas
To: United States Senate


                        
                            To the Senate of the United States
                            
                     April 19. 1806.
                        
                        √ I nominate James Monroe now Minister Plenipotentiary of the United States at the court of London, &
                            William Pinckney of Maryland to be Commissioners Plenipotentiary & Extraordinary for settling all matters of difference
                            between the United States & the United kingdoms of Great Britain & Ireland relative to wrongs committed between the
                            parties on the high seas or other waters, & for establishing the principles of navigation & commerce between them.
                        √ James Houston of Maryland to be judge of the court of the US. for the district of Maryland.
                        √ Willis W. Parker of Virginia to be Collector of the district and Inspector of revenue for the port of
                            South Quay.
                        
                            Th: Jefferson
                            
                            
                        
                    